Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 1 June 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					Washington 1 June 1818
				
				Mrs: Cruft has arrived here and it is with much pleasure I observe she has derived benefit from her journey—Her looks are very promising but in her complaint it is difficult to ascertain her real state through so treacherous as in her a medium; as in her complaints good looks are acknowledged to be false guides and frequently delude us into hope when in reality hope ought to be the least admissible—All her symptoms are favorable and she gains strength every day. She appears to be blessed with a husband who knows and feels her value and thinks nothing a sacrifice that can contribute to her restoration—Her stay here is so short that I have scarcely had an opportunity of seeing her which I regret very much—We have had another dreadful fright one of Mrs. Hellen’s Son’s a boy of nine years old went into the river with eight of his schoolmates no bigger than himself. got out of his and was sinking for the last time when the screams of the boys who accompanied providentially attracted the attention of a negro at some distance who ran to them and immediately sprang into the river where he found the Child but apparently past all hope of recovery—by the time he brought him to the shore a white man had arrived to whose house one of the Boys had ran for assistance and not being discouraged as the poor black fellow was immediately tried the remedies which that have so frequently been used by the humane society which after some time proved successful and with the aid of a skillful Physician the poor child was restored to life and to his most anxious family. He was in a high fever when I arrived at the home to which he had been conveyed and the brain still appeared so much affected I had but little hope The Physicians recommended perfect quiet which was strictly attended to and he slept  soundly all night though evidently under the impression of some dreadful idea as his struggles continued almost convulsive he however waked much refreshed and bore his removal very well and is now perfectly  restored to his usual health—I hope my children will take warning from this accident and never go to the water without taking the precaution of being accompanied by somebody older and stronger than themselvesPoor Mrs. Barlow is dead—Mr. Adams says a victim of the tender passion—but seriously speaking the tracasseries which this same passion occasioned in her family are said to have injured her mind and brought on the paralytic shocks which were repeated during the winter—She was buried this morning all who knew her speak of her as possessing a masculine mind and very highly cultivated and we can only attribute the follies for which she was so loudly condemned during the last months of her existence to the helpless and lonely state which she dreaded for the future and perhaps she was conscious how rappidly they were assailing both her mind and body—She has it is said provided handsomely for him and in her intervals of recollection he was generally the first object her attention—This is a dull Letter my dear Mother therefore I will shorten it as much as possible and only entreat you to remember to all the family your affectionate daughter 
				
					L. C A.
				
				
					Mrs. Smith is quite well and got through her difficulties without any trouble—
				
			